Citation Nr: 0811588	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  02-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

The instant appeal arose from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Detroit, Michigan, which granted a claim for service 
connection for PTSD and assigned an initial rating of 30 
percent.  During the pendency of the appeal, a higher initial 
rating, to 70 percent, was granted in an October 2005 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2006 decision, the Board of Veterans' Appeals 
(Board) denied an initial rating above 70 percent for PTSD.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court 
granted the parties' joint motion for remand.  The purpose of 
the joint motion was to ensure compliance with the Board's 
January 2005 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

Specifically, in the joint motion the parties agreed that a 
new and more thorough psychiatric examination report was 
warranted which (1) clarifies the examiner's medical judgment 
as to the extent of the appellant's occupational and social 
impairment; (2) explains the Global Assessment of Functioning 
(GAF) score assigned; and (3) reconciles, if possible the 
conflicting GAF scores from an August 2001 private medical 
report and a March 2002 VA medical examination.  

In addition, the veteran must be provided with notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In that case, the Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
Accordingly, Dingess notice is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
concerning regulations governing the 
assignment of effective dates and 
disability evaluations.  Also advise the 
veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon his employment 
and daily life.  Additionally, give the 
veteran notice of the criteria listed in 
Diagnostic Code 9411, concerning PTSD.

2.  Schedule the veteran for a psychiatric 
examination to determine the severity of 
his PTSD.  The examiner should review the 
claims file in connection with the 
examination.  A GAF score should be 
assigned.  In particular, the examiner is 
requested to: 

(a)  Explain the meaning of the GAF 
score he or she assigns; and 

(b)  Provide a statement that 
clarifies his or her medical 
judgment as to the extent of the 
veteran's occupational and social 
impairment due exclusively to PTSD 
(to the exclusion of other 
conditions); and

(c)  Reconcile, if possible, the 
conflicting GAF scores noted in the 
August 2001 report from G.G., MSW, 
and the March 2002 VA examination 
report.

A complete rationale should be provided 
for all opinions expressed.

3.  Thereafter, take adjudicatory action 
on the veteran's claim.  If the benefit is 
not granted in full, provide a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


